                                                                     Case 2:21-cv-00712-RFB-BNW Document 35 Filed 06/25/21 Page 1 of 4




                                                                 1   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 2   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 3   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 4   efile@alversontaylor.com
                                                                     kwilson@alversontaylor.com
                                                                 5
                                                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                                 6   ANNA S. McLEAN, Cal. Bar No. 142233 (Pro Hac Vice pending)
                                                                     Four Embarcadero Center, 17th Floor
                                                                     San Francisco, California 94111-4109
                                                                 7   Telephone: 415.434.9100
                                                                     Facsimile: 415.434.3947
                                                                 8   Email: amclean@sheppardmullin.com

                                                                 9   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                                     FRANK FALZETTA, Cal. Bar No. 125146 (Admitted Pro Hac Vice)
                                                                10   JENNIFER M. HOFFMAN, Cal. Bar No. 240600 (Admitted Pro Hac Vice)
                                                                     1901 Avenue of the Stars, Suite 1600
                                                                     Los Angeles, California 90067-6055
ALVERSON TAYLOR & SANDERS




                                                                11   Telephone:     310.228.3700
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     Facsimile:     310.228.3701
                                                                12   E mail ffalzetta@sheppardmullin.com
                                    LAS VEGAS, NV 89149




                                                                            jhoffman@sheppardmullin.com
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                     Attorneys for Defendant
                                                                14   State Farm Mutual Automobile
                                                                     Insurance Company
                                                                15

                                                                16                                UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF NEVADA
                                                                17

                                                                18   JOHN BAMFORTH, ALISE BAMFORTH,                          CASE NO.: 2:21-cv-00712-JAD-NJK
                                                                     JESSICA ENAMORADO, CYNTHIA LIERA,
                                                                19   individually and on behalf of all those similarly       REVISED STIPULATION AND
                                                                     situated,                                               PROPOSED ORDER REGARDING
                                                                20                                 Plaintiffs,               STAY OF DISCOVERY

                                                                21   v.

                                                                22   STATE FARM MUTUAL AUTOMOBILE
                                                                     INSURANCE COMPANY, DOES 1 through 10,
                                                                23
                                                                                             Defendant.
                                                                24   __________________________________________

                                                                                                                         1                              KNW 27102
                                                                     Case 2:21-cv-00712-RFB-BNW Document 35 Filed 06/25/21 Page 2 of 4




                                                                 1          Plaintiffs JOHN BAMFORTH, ALISE BAMFORTH, JESSICA ENAMORADO and

                                                                 2   CYNTHIA LIERA, by and through their counsel of record Danielle C. Miller, Esq. of the law

                                                                 3   firm Eglet Adams, and Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

                                                                 4   COMPANY (“State Farm”), by and through its counsel of record Karie N. Wilson of the law

                                                                 5   firm Alverson Taylor & Sanders and Anna S. McLean of the law firm Sheppard, Mullin, Richter

                                                                 6   & Hampton LLP, agree as follows:

                                                                 7         1. Plaintiffs filed their Complaint in the Eighth Judicial District Court for Clark County,

                                                                 8            Nevada, Case No. A-21-829883-C. Defendant State Farm removed this action to this

                                                                 9            Court on April 30, 2021.

                                                                10         2. State Farm filed its Motion to Dismiss on May 7, 2021. Pursuant to a Stipulation and
ALVERSON TAYLOR & SANDERS




                                                                11            Order approved by the Court on May 11, 2021, Plaintiffs’ Opposition to the Motion to
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12            Dismiss is due on June 7, 2021 and State Farm’s Reply is due on June 24, 2021.
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13         3. In this District, requests to stay discovery may be granted when: (1) the pending
                                          LAWYERS




                                                                14            motion is potentially dispositive; (2) the potentially dispositive motion can be decided

                                                                15            without additional discovery; and (3) the Court has taken a “preliminary peek” at the

                                                                16            merits of the potentially dispositive motion. Tradebay, LLC v. eBay, Inc., 278 F.R.D.

                                                                17            597, 602 (D. Nev. 2011). In doing so, the court must consider whether the pending

                                                                18            motion is potentially dispositive of the entire case, and whether that motion can be

                                                                19            decided without additional discovery. See Federal Housing Finance Agency v. GR

                                                                20            Investments LLC, Case No. 2:17-cv-03005-JAD-EJY, 2020 WL 2798011 at *3 (D.

                                                                21            Nev. May 29, 2020) (granting motion to stay discovery pending resolution of

                                                                22            potentially dispositive motion for summary judgment); see also Mintun v. Experian

                                                                23            Information Solutions, Inc., 2:19-cv-00033-JAD-NJK, 2019 WL 2130134 at **1-2

                                                                24            (D. Nev. May 15, 2019) (granting motion to stay discovery pending resolution of

                                                                                                                    2                                        KNW 27102
                                                                     Case 2:21-cv-00712-RFB-BNW Document 35 Filed 06/25/21 Page 3 of 4




                                                                 1           potentially dispositive motion to dismiss).

                                                                 2        4. The Parties agree that State Farm’s motion to dismiss raises potentially dispositive

                                                                 3           legal and jurisdictional defenses to Plaintiffs’ claims concerning State Farm’s auto

                                                                 4           insurance rates during the COVID pandemic. The Parties agree that no discovery is

                                                                 5           required to resolve the pending Motion to Dismiss. The Parties further agree that

                                                                 6           discovery in this case will be complicated and expensive. A ruling upon the Motion to

                                                                 7           Dismiss could lead to dismissal or it could lead to a more specific framing of the

                                                                 8           discovery. The parties agree that a stay of discovery is consistent with FRCP 1 as the

                                                                 9           Parties may expend resources that are unnecessary. In addition, State Farm has

                                                                10           specifically alleged that the Nevada Division of Insurance has exclusive jurisdiction
ALVERSON TAYLOR & SANDERS




                                                                11           over the issues alleged in Plaintiffs’ Complaint.          Plaintiffs have not requested
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12           discovery on the question of whether this case is subject to the Nevada Division of
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13           Insurance’s exclusive jurisdiction or this is subject to this Court’s original jurisdiction.
                                          LAWYERS




                                                                14        5. This action is one of nine actions involving a dispute related to premium refunds from

                                                                15           automobile insurers due to the effects of COVID-19. Pursuant to Local Rule 42-1(a),

                                                                16           eight of those cases have been transferred to District Judge Boulware and Magistrate

                                                                17           Judge Brenda Weksler. See Exhibit 1 – Transfer Order. One of those cases was before

                                                                18           this court. See Cannuscio v. GEICO Advantage Insurance Company, 2-21-cv-00613-

                                                                19           JAD-BNW. On June 7, 2021, Plaintiffs filed a Request to Amend Transfer Order to

                                                                20           incorporate this case. ECF No. 31. Plaintiffs’ request has not been ruled upon by the

                                                                21           court.

                                                                22        6. Pending resolution of State Farm’s Motion to Dismiss, the Parties agree and stipulate

                                                                23           to a stay of discovery including, but not limited to, any discovery obligations set forth

                                                                24           in Fed. R. Civ. P. 26 and LR 26-1.

                                                                                                                     3                                          KNW 27102
                                                                     Case 2:21-cv-00712-RFB-BNW Document 35 Filed 06/25/21 Page 4 of 4




                                                                 1         7. If the Court denies State Farm’s Motion to Dismiss, in whole or in part, the Parties

                                                                 2            agree to submit a Discovery Plan and Scheduling Order within thirty (30) days after

                                                                 3            entry of the Court’s Order on the motion.

                                                                 4         8. The parties respectfully suggest that good cause exists to enter the stipulated stay of

                                                                 5            discovery to preserve judicial and party resources and based on application of the

                                                                 6            factors set forth in paragraph 3, above.

                                                                 7         9. The Parties represent that this stipulation is sought in good faith, is not interposed for

                                                                 8            delay, and is not filed for an improper purpose.

                                                                 9   Dated this ____
                                                                                25th day of June 2021.                     Dated this ____
                                                                                                                                      25th day of June 2021.

                                                                10   ALVERSON TAYLOR & SANDERS                             EGLET ADAMS
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                           /s/ Matthew L. Sharp______
                                                                12   Karie N. Wilson, Esq.                                 Matthew L. Sharp, Esq.
                                    LAS VEGAS, NV 89149




                                                                     Nevada Bar No. 7957                                   Nevada Bar No. 4746
                                        (702) 384-7000




                                                                13   6605 Grand Montecito Pkwy                             Danielle C. Miller, Esq.
                                          LAWYERS




                                                                     Suite 200                                             Nevada Bar No. 9127
                                                                14   Las Vegas, NV 89149                                   400 S. 7th Street
                                                                     Telephone: (702) 384-7000                             Suite 400
                                                                15   Facsimile: (702) 385-7000                             Las Vegas, NV 89101
                                                                     kwilson@alversontaylor.com                            Telephone: (702) 450-5400
                                                                16                                                         Facsimile: (702) 450-5451
                                                                                                                           dmiller@egletlaw.com
                                                                17

                                                                18          IT IS SO ORDERED.                  Order

                                                                19   IT IS ORDERED that the parties' stipulation is GRANTED. Discovery is STAYED pending
                                                                     the district judge's decision on State Farm's motion to dismiss. The parties' proposed
                                                                20                                             ____________________________________
                                                                     DPSO is due 30 days after the district judge's decision.
                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                21                                                   IT IS SO ORDERED
                                                                                                                       DATED: 2:51 pm, July 09, 2021
                                                                22                                                 DATED: ____________________________

                                                                23                                                 CASE NO. 2:21-cv-00712-JAD-NJK

                                                                24                                                         BRENDA WEKSLER
                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                       4                                         KNW 27102
